Title: To George Washington from George Cornell, 10 September 1789
From: Cornell, George
To: Washington, George

 
          
            [10 September 1789]
          
          The Memorial of George Cornell of Portsmouth On Rhode Island—Your Excellency Humble Memorialist is the first of all this State that yet appears To Congratulate your Excellency Too the Appointment of Their President—and he Thinks Himself forever Happy Now under Your Excellencys Reign and Good Government, and To whome with a faithfull heart he wishes Long life and all Happiness—and your Memorialist Looks up To your Excellency as a father To his people—and he as One of the Children, who have Been Ever faithfull Begs Leave To inform Your Excellency that Our State will Soon Be Joined To the union—and as there Must Be Custom House Officers appointed within the State—he would Most Humbly Beg your Excellency To Confer the Collectorship of the Customhouse of Newport upon him, Or any Other appointment as your Excellency in his Clemency will Be Graciously Pleased To appoint Beleave him On the word of a man that your Excellency will find none More faithfull Through all his america then your Excellencys Humble Memorialist[.] He also Begs Leave to acquaint your Excellency, that he went into the Canadia war in 58 as an Ensign, and then at the Age of 16 years and Soon obtaind a Company in the Rhode Island Corps, and Continued in the field untill 65 and his Conduct was Such as To Merit the Esteem of sir Jeff. Amhast who Treated him with that Respect Due to a faithfull Soldier—But the war Being Over he Left the Army and Betook him Self To the Seas—a poor Exchange—as he has been Amazing unfortunate in being Taken in the Late war—and as there is places of Appointments wholy in your Excellencys Own Disposial he Begs your Excellencys Clemency—He flatters himself that as Some person Must be appointed To the Customhouse that if your Excellency will be Graciously pleased To Confer that Honor on him that his Steady Conduct will be always Such as To Merit Esteem—He Begs Leave To Take the Liberty thus Early To Recommend himself to your Excellency Protection—Hopeing your Excellency in his Great Goodness, will Be pleased to Signify his Pleasur—for which Your Excellencys Most Humble Memorialist will be in Ever Duty Bound
          
            Geo. Cornell Son of Clarke
          
        